DAY, J.
The right to maintain a suit in equity to foreclose a lien created by a conditional contract of sale has not been precluded by Section 8570, General Code, providing against the vendor of a chattel retaking possession without repaying a certain part of the purchase price. The fact that such conditional contract of sale' contains a waiver of Section 8570, General Code, is immaterial.
Judgment affirmed.
Marshall, C.- J., Robinson, Jones Matthias ,and Allen, JJ., concur. Wanamaker, J., not participating.